UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 14-2178


JOHN R. BEHRMANN; NANCY BEHRMANN,

               Appellants,

          v.

NATIONAL HERITAGE FOUNDATION, INCORPORATED,

               Appellee.



                             No. 14-2181


DANIEL JOSEPH SCHENDZIELOS; SCHENDZIELOS & ASSOCIATES, LLC;
JONATHAN D. MILLER; NYE, PEABODY, STIRLING, HALE & MILLER,
LLP,

               Appellants,

          v.

NATIONAL HERITAGE FOUNDATION, INCORPORATED,

               Appellee.



                             No. 14-2276


JOHN R. BEHRMANN; NANCY BEHRMANN; LELIA PALMORE WINGET-
HERNANDEZ; WINGET-HERNANDEZ, P.C.; JOHN F. BLOSS; HIGGINS
BENJAMIN PLLC,

               Appellants,
          v.

NATIONAL HERITAGE FOUNDATION, INCORPORATED,

                Appellee.



                              No. 14-2277


DANIEL JOSEPH SCHENDZIELOS; SCHENDZIELOS & ASSOCIATES, LLC;
JONATHAN D. MILLER; NYE, PEABODY, STIRLING, HALE & MILLER,
LLP;   LELIA  PALMORE  WINGET-HERNANDEZ;  WINGET-HERNANDEZ,
P.C.,

                Appellants,

          v.

NATIONAL HERITAGE FOUNDATION, INCORPORATED,

                Debtor - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.      Leonie M. Brinkema,
District Judge.  (1:14-cv-00859-LMB-TCB; 1:14-cv-00875-LMB-TCB;
09-10525-BFK)


Submitted:   July 27, 2015                  Decided:   July 30, 2015


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John F. Bloss, HIGGINS BENJAMIN PLLC, Greensboro, North
Carolina; Daniel J. Schendzielos, SCHENDZIELOS & ASSOCIATES,
LLC, Greenwood Village, Colorado; Jonathan D. Miller, NYE,
PEABODY,   STIRLING,  HALE  &  MILLER,  LLP,   Santa  Barbara,
California; Lelia P. Winget-Hernandez, WINGET-HERNANDEZ, PC,
Troy, Virginia, for Appellants. Erika L. Morabito, Brittany J.

                                   2
Nelson, FOLEY & LARDNER LLP, Washington, D.C.; David B. Goroff,
FOLEY & LARDNER LLP, Chicago, Illinois, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

       John    R.    Behrmann,          Nancy    Behrmann,          and       their    attorneys,

Daniel    Joseph       Schendzielos,            Schendzielos         &        Associates,       LLC,

Jonathan D. Miller, Nye, Peabody, Stirling, Hale & Miller, LLP,

appeal from the district court’s order affirming the bankruptcy

court’s order entering judgment against them in the amount of

$18,000,      based    on        the   court’s        prior    determination            of     their

contempt      of    court       and    their    delay     in       purging       the    contempt.

These    Appellants,         along      with     Lelia    Palmore             Winget-Hernandez,

Winget-Hernandez,           P.C.,       John    F.     Bloss,       and       Higgins    Benjamin

PLLC, appeal from the district court’s orders determining that

the appeal from the $18,000 judgment was frivolous and imposing

sanctions      based       on    National       Heritage       Foundation’s            attorneys’

fees    incurred      in    litigating          the    appeals       and       the    Appellants’

Motion to Strike the Appellee’s Brief.                              We have reviewed the

record and the parties’ arguments on appeal, and we find no

reversible error.           Accordingly, we affirm for the reasons stated

by the district court.                 Behrmann v. Nat’l Heritage Found., Inc.,

Nos.     1:14-cv-00859-LMB-TCB;                 1:14-cv-00875-LMB-TCB                  (E.D.     Va.

filed Sept. 26, entered Sept. 29, 2014; filed Oct. 29, entered

Oct.    30,   2014;     &       Nov.    7,     2014).         We    grant       the    Appellee’s

unopposed      motion       to    submit       these    appeals          on    the     briefs    and

dispense      with     oral        argument       because          the    facts        and     legal



                                                 4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5